DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Invention II, claims 11-16, in the reply filed on 02/18/2021 is acknowledged.  
The traversal is based on the grounds that (1) the restriction requirement (Office Action 10/05/2020) fails to make the showing required to support a combination/subcombination restriction (Applicant’s Arguments/Remarks, page 7), (2) the restriction requirement does not show that the invention has separate utility (Applicant’s Arguments/Remarks, page 7), and (3) the restriction requirement does not show that there is a serious search burden (Applicant’s Arguments/Remarks, page 8).

Regarding (2), Applicant claimed in the claims 1, 11 and 17 that I and II are integrated packages and II is a package substrate. These are independent claims claiming independent utility inventions, thus each has separate utilities.
Regarding (3), since each invention has different requirements, the inventions require different fields of search (e.g. search different classes/subclasses or electronic resources or employing different queries).
 Therefore, Applicants’ traverse is not found persuasive. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamgaing (US 2019/0288382 A1).
Regarding claim 11, Kamgaing teaches an integrated circuit package comprising: 
an integrated circuit die having a first side (Fig. 1, [0015] radio frequency die 180); 
an antenna substrate (Fig. 1, [0015] a package substrate 150) coupled to the first side of the integrated circuit die (Fig. 1, 180), wherein the antenna substrate includes a radar antenna ([0002] automotive radar; Fig. 1, Antenna Unit 192) electrically coupled to the integrated circuit die (Fig. 1, 192, 193, 194, 180) and a first dielectric layer (Fig. 1, [0015] dielectric material 102) disposed between the radar antenna and the integrated circuit die; and 
an I/O substrate (Fig. 1, [0015] substrate 120) coupled to the antenna substrate (Fig. 1, 160, 163, [0015]) such that the integrated circuit die is disposed between the I/O substrate and the antenna substrate (Fig. 1, 150, 180, 120), wherein the I/O substrate includes package connectors electrically coupled to the integrated circuit die (Fig. 1, [0015], 163) and a second dielectric layer (Fig. 1, layer that 163 pass through; Fig. 2, 202, [0018]) disposed between the package connectors and the integrated circuit die.
Regarding claim 12, all the limitations of claim 1 are taught by Kamgaing.
Kamgaing further teaches an integrated circuit package wherein: Page 3 of 9Application No. 16/559,094T90487US02 Response to Office Action dated October 5, 2020 
Fig. 1, [0015], 163); and 
the integrated circuit package further comprises a second set of package connectors that electrically couple the antenna substrate to the I/O substrate (Fig. 1, [0015], 160).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing (US 2019/0288382 A1) in view of Sato (US 2018/0226727 A1).
Regarding claim 13, all the limitations of claim 1 are taught by Kamgaing.
Kamgaing does not explicitly teach an integrated circuit package wherein the antenna substrate further includes transmitter antennas and receiver antennas arranged in a multi-input multi-output array. Page 3 of 9Application No. 16/559,094T90487US02 
Sato teaches a radar apparatus wherein the antenna substrate further includes transmitter antennas (Fig. 10, [0043] 4a-4d) and receiver antennas (Fig. 10, [0043] 5a-5d) arranged in a multi-input multi-output array ([0034], Fig. 10).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the MIMO antenna structure to the teachings Sato, [0002]). Response to Office Action dated October 5, 2020
Regarding claim 14, all the limitations of claim 13 are taught by Kamgaing in view of Sato.
Sato further teaches a radar apparatus wherein the transmitter antennas are arranged in a first multi-dimensional array (Fig. 10, [0043] 4a-4d) and the receiver antennas are arranged in a second muti-dimensional array (Fig. 10, [0043] 5a-5d).
Regarding claim 15, all the limitations of claim 13 are taught by Kamgaing in view of Sato.
Sato further teaches a radar apparatus wherein the antenna substrate further include an electromagnetic band gap structure disposed between the transmitter antennas and the receiver antennas (Fig. 10, 9a, 9b, [0090-0093]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing (US 2019/0288382 A1) in view of Franson (US 2006/0092076 A1).
Regarding claim 16, all the limitations of claim 11 are taught by Kamgaing.
Kamgaing does not explicitly teach an integrated circuit package, wherein the radar antenna has: 
a center portion; 
a first side portion partially separated from the center portion by a first recess; and 
a second side portion partially separated from the center portion by a second recess.

a center portion (Fig. 4A, 63b); 
a first side portion partially separated from the center portion by a first recess (Fig. 4A, 60c); and 
a second side portion partially separated from the center portion by a second recess (Fig. 4A, 60d).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the path antenna structure of Franson to the teachings of Kamgaing in order to steer the radiation of a patch array feed antenna toward a desired direction which is well known to one skilled in the art of antenna physics (Franson, [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKJIN KIM/Primary Examiner, Art Unit 2844